DETAILED ACTION
Allowable Subject Matter
Claims 15-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The independent claims of the instant invention include limitations directed towards at least one radar unit utilizing at least three receiver specifically placed in a non-co-linear spacing arrangement, the data obtained from the emitted signal of the radar unit and received by the receivers is analyzed in specific steps that include, for example, the division of the frequency range into a plurality of frequency components calculated for each of the frequency components an angular position associated with each of the components wherein the processing unit identifies as a first projection of the spin axis in a plan perpendicular to a line of sight from the first radar to the sports ball, a line perpendicular to a line represented by the determined angular positions.  These limitations when viewed in combination with the remaining limitations of the independent claims are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,850,179 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim cover substantially similar subject matter.
Claim 1 of the instant invention is directed towards a system with a first radar with a minimum of three receivers and a processing unit which analyzes the data in a specific way.
Claim 14 of the instant invention is directed towards a method with a first radar that transmits a signal with three receivers, data is received and analysis is performed on the data.
Claim 26 of the instant invention is directed towards a method with a first radar that transmits a signal with three receivers, data is received from the transmitted signal which is reflected to the receiver on which analysis is performed.
Claim 1 of the ‘179 patent is directed towards a method that includes a first radar that transmits a signal, three receivers are arranged to detect the reflected signal wherein the data from the reflected signal is analyzed.
Claim 2 of the ‘179 patent is directed towards a method that includes a first radar that transmits a signal, three receivers are arranged to receive data from the reflected signals wherein analysis is performed on the reflected signal data.
Claim 9 of the ‘179 patent is directed towards a method that includes a first radar that transmits a signal, three receivers are arranged to receive data from the reflected signal wherein analysis is performed on the data obtained from the reflected signal, a second radar is included which transmits a signal, and additional three receivers are 
Claim 12 of the ‘179 patent is directed towards a method that includes a first radar that transmits a signal, three receivers are arranged to receive data from the reflected signal emitted by the first radar and analysis is performed on the data obtained from the reflected signal.
The independent claims in the instant invention and the independent claims of the ‘179 patent both include at least one radar that transmits a signal wherein three receivers are included to obtain data from the reflected signal emitted by the first radar.  Both the instant invention and the ‘179 patent independent claims include analysis which is performed on the data obtained from the reflected signals.  Claim 9 of the ‘179 patent includes a second radar unit however the exclusion of a second radar unit or the inclusion of other radar units is considered the duplication of parts wherein given a first radar is disclosed in both the instant application and the ‘179 patent the inclusion of additional radars would be obvious at the time of the invention.  The removal of an additional radar if it were not desired would also be obvious at the time of the invention.  Additionally, reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711